THREADGILL, Judge.
The appellants challenge a final order denying a petition to establish child support filed pursuant to the Uniform Reciprocal Enforcement of Support Act (URESA). We affirm the denial of the petition without comment.
The appellants also challenge the trial court’s determination that the appellee is entitled to have his attorney’s fees paid by the appellants with the amount to be set at a later date. However, this court has recently held that an order determining entitlement alone is a nonappealable, nonfinal order. See McIlveen v. McIlveen, 644 So.2d 612 (Fla. 2d DCA 1994); see also Avis Rent A Car Systems, Inc. v. Newman, 641 So.2d 915 (Fla. 3d DCA 1994). We therefore dismiss the appeal as to entitlement to attorney’s fees without prejudice to a subsequent appeal from a final order setting the amount of fees.
Affirmed in part; dismissed in part.
DANAHY, A.C.J., and QUINCE, J., concur.